Appeal by the defendant from an amended judgment of the County Court, Suffolk County (Tisch, J.), rendered September 20, 1994, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted burglary in the second degree.
*342Ordered that the amended judgment is affirmed.
The defendant breached the unambiguous conditions of his plea agreement by being rearrested and charged with new crimes between the plea and sentencing dates, and by failing to appear for resentencing on the scheduled date. Under the circumstances, the court did not err in imposing an enhanced sentence on the defendant (see, e.g., People v Gibbs, 161 AD2d 661; People v Miller, 170 AD2d 464, 465; People v Asencio, 143 AD2d 917, 918).
The defendant’s remaining contentions lack merit. Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.